Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     The withdrawn claims 14 and 31 are rejoined together with the previously examined claims.

         Reasons of Allowance	

 The Status of Claims:
Claims 1-3, 6-7,10,12-14, and 21-33 are pending. 
Claims 1-3, 6-7,10,12-14, and 21-33 are allowed. 

I. The following is an examiner's statement of reasons for allowance:
 

The objection of Claims 6-7 ,10 and 24-28 is withdrawn.

The rejection of Claims 1-3, 12-13, 21-23, and 29-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,is withdrawn due to the modification of the claims 1 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        8/27/2022